207 F.2d 958
T. H. SUMTER and Wife, Viola M. Sumter, Appellants,v.Buford R. SHEFFIELD et al., Appellees.
No. 14396.
United States Court of Appeals Fifth Circuit.
November 4, 1953.

Appeal from the United States District Court for the Southern District of Texas; Thomas M. Kennerly, Judge.
T. H. Sumter, in pro. per.
W. Carloss Morris, Jr., Houston, Tex., Stewart, Burgess & Morris, Houston, Tex., for appellees.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On consideration of the motion of appellees to dismiss the appeal in the above entitled and numbered cause because not timely taken, it is ordered by the Court that said appeal be, and the same is hereby, dismissed. 116 F. Supp. 373.